          Case 3:20-cv-00941-BGS Document 4 Filed 05/29/20 PageID.21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   Patrick Charles KINSEY,                              Case No.: 20-cv-00941-BGS
12                                       Plaintiff,
                                                          ORDER GRANTING APPLICATION
13   v.                                                   TO PROCEED IN DISTRICT
                                                          COURT WITHOUT PREPAYING
14   Andrew SAUL,
                                                          FEES OR COSTS
15                                    Defendant.
16
                                                          [ECF No. 2]
17
18           Plaintiff Patrick Charles Kinsey, proceeding without counsel, has filed a Complaint
19   seeking judicial review of a final decision by the Commissioner of Social Security denying
20   his applications for disability benefits.        (ECF No. 1.)      Plaintiff also submitted an
21   Application to Proceed in District Court Without Prepaying Fees or Costs (“Application”).
22   (ECF No. 2.)
23           Pursuant to 28 U.S.C. § 1915(a), a court may authorize the commencement of a suit
24   without the prepayment of fees if the plaintiff submits an affidavit including a statement of
25   all his assets, showing that he is unable to pay the filing fees. Plaintiff’s Application
26   sufficiently shows he lacks the financial resources to pay filing fees. Accordingly, the
27   Court GRANTS Plaintiff’s Application and ORDERS as follows:
28

                                                      1
                                                                                      20-cv-00941-BGS
       Case 3:20-cv-00941-BGS Document 4 Filed 05/29/20 PageID.22 Page 2 of 2



 1     1. The Clerk shall issue the summons and provide Plaintiff with this Order, a certified
 2        copy of the Complaint, the summons, and a blank USM Form 285.
 3     2. Plaintiff shall complete the Form 285 and forward it to the U.S. Marshal.
 4     3. The U.S. Marshal shall serve a copy of the Complaint, summons, and this Order
 5        granting Plaintiff’s Application upon Defendant as directed on the Form 285. All
 6        costs of service shall be advanced by the United States.
 7     4. Plaintiff shall serve upon Defendant, or if appearance has been entered by counsel,
 8        upon Defendant’s counsel, a copy of every further pleading or other document
 9        submitted for consideration of the Court. Plaintiff shall include with the original
10        paper to be filed with the Clerk of Court a certificate stating the manner in which a
11        true and correct copy of any document was served on Defendant or counsel for
12        Defendant and the date of service. Any paper received by the Court that has not
13        been filed with the Clerk or that fails to include a Certificate of Service will be
14        disregarded.
15   Dated: May 29, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                 20-cv-00941-BGS
